EXAMINER’S AMENDMENT
RE: Ahmadi et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Deirdre Sanders on 4/5/2021.
The application has been amended as follows: 

Amendment to the Claims
Please see the attached Examiner’s Amendments to the Claims.


EXAMINER’S REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	All the rejections set forth in the previous office action mailed on 8/13/2020 have been withdrawn in view of applicant’s amendments to the claims and persuasive arguments. Specifically, the prior art rejections and double patenting rejections are withdrawn in view of applicant’s amendments to the claims to recite “wherein the solid tumor lacks detectable CD38 expression”. The enablement rejection is withdrawn in view of applicant’s persuasive arguments and working examples showing that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643